Name: Commission Directive 2003/113/EC of 3 December 2003 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards the fixing of maximum levels for certain pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  foodstuff;  agricultural activity;  animal product;  deterioration of the environment;  consumption;  health
 Date Published: 2003-12-11

 Avis juridique important|32003L0113Commission Directive 2003/113/EC of 3 December 2003 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards the fixing of maximum levels for certain pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables (Text with EEA relevance) Official Journal L 324 , 11/12/2003 P. 0024 - 0035Commission Directive 2003/113/ECof 3 December 2003amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards the fixing of maximum levels for certain pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals(1), as last amended by Commission Directive 2003/62/EC(2), and in particular Article 10 thereof,Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin(3), as last amended by Commission Directive 2003/60/EC(4), and in particular Article 10 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on fixing of maximum levels for pesticide residues in and on certain products of plant origin including fruit and vegetables(5), as last amended by Commission Directive 2003/69/EC(6), and in particular Article 7 thereof,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(7), as last amended by Commission Directive 2003/84/EC(8), and in particular Article 4(1)(f) thereof,Whereas:(1) The existing active substances 2,4-DB linuron and pendimethalin, were included in Annex I to Council Directive 91/414/EEC by Commission Directive 2003/31/EC(9).(2) The new active substances imazamox, oxasulfuron, ethoxysulfuron, foramsulfuron, oxadiargyl and cyazofamid were included in Annex I to Council Directive 91/414/EEC by Commission Directive, 2003/23/EC(10).(3) The inclusion in Annex I to Directive 91/414/EEC of the active substances concerned was based on the assessment of the information submitted concerning the proposed use. Information relating to this use has been submitted by certain Member States in accordance with Article 4(1)(f) of Directive 91/414/EEC. The information available has been reviewed and is sufficient to allow certain maximum residue levels (MRLs) to be fixed.(4) Where no Community MRL or provisional MRL exists, Member States are to establish a national provisional MRL in accordance with Article 4(1)(f) of Directive 91/414/EEC before plant protection products containing these active substances may be authorised.(5) With respect to the inclusion in Annex I to Directive 91/414/EEC of the active substances concerned, the related technical and scientific evaluations were finalised in the form of Commission review reports. The assessment reports for the substances mentioned were finalised on the dates as mentioned in the Commission Directives cited under (1) and (2). These reports fixed the Acceptable Daily Intake (ADI) and if necessary, the Acute Reference Dose (ARfD) for the substances concerned. The exposure of consumers of food products treated with the active substance concerned has been assessed and evaluated in accordance with Community procedures. Account has also been taken of guidelines published by the World Health Organisation(11) and the opinion of the Scientific Committee for Plants(12) on the methodology employed. It is concluded that MRLs proposed will not lead to those ADIs or ARfD being exceeded.(6) In order to ensure that the consumer is adequately protected from exposure to residues resulting from unauthorised uses of plant protection products, provisional MRLs should be set for the relevant product/pesticide combinations at the lower limit of analytical determination.(7) The setting at Community level of such provisional MRLs does not prevent the Member States from establishing provisional MRLs for the substances in this Directive in accordance with Article 4(1)(f) of Directive 91/414/EEC and Annex VI thereto. It is considered that a period of four years is sufficient to permit further uses of the active substance concerned. The provisional MRL should then become definitive.(8) It is therefore necessary to add all of the pesticide residues arising from use of these plant protection products to the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC to allow for proper surveillance and control of the prohibition of their uses and to protect the consumer. The Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly.(9) This Directive is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The maximum pesticide residue levels for 2,4-DB, linuron, pendimethalin, imazamox, oxasulfuron, ethoxysulfuron, foramsulfuron, oxadiargyl and cyazofamid as shown in Annex I to this Directive are added to Part A of Annex II to Directive 86/362/EEC.Article 2The maximum pesticide residue levels for pendimethalin, as shown in Annex II to this Directive are added to Annex IIA to Directive 86/363/EEC. The maximum pesticide residue levels for 2,4-DB and oxasulfuron as shown in Annex III to this Directive are added to Annex IIB to Directive 86/363/EEC.Article 3The maximum pesticide residue levels for 2,4-DB, linuron, pendimethalin, imazamox, oxasulfuron, ethoxysulfuron, foramsulfuron, oxadiargyl and cyazofamid as shown in Annex IV to this Directive are added to Annex II to Directive 90/642/EEC.Article 4Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive six months after publication of this Directive in the Official Journal of the European Union at the latest. They shall forthwith inform the Commission thereof.They shall apply these provisions with effect from 4 June 2005.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 5This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 6This Directive is addressed to the Member States.Done at Brussels, 3 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 221, 7.8.1986, p. 37.(2) OJ L 154, 21.6.2003, p. 70.(3) OJ L 221, 7.8.1986, p. 43.(4) OJ L 155, 24.6.2003, p. 15.(5) OJ L 350, 14.12.1990, p. 71.(6) OJ L 175, 15.7.2003, p. 37.(7) OJ L 230, 19.8.1991, p. 1.(8) OJ L 247, 30.9.2003, p. 20.(9) OJ L 101, 23.4.2003, p. 3.(10) OJ L 81, 28.3.2003, p. 39.(11) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7).(12) Opinion of the Scientific Committee on Plants regarding questions relating to amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC (Opinion expressed by the Scientific Committee on Plants, 14 July 1998) (http://europa.eu.int/comm/food/fs/ sc/index_en.html).ANNEX I>TABLE>ANNEX II>TABLE>ANNEX III>TABLE>ANNEX IV>TABLE>